Citation Nr: 1329271	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-46 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

REMAND

The Veteran had active military service from February 1970 
to December 1971.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In a March 2012 decision, the Board denied service 
connection for a psychiatric disorder.  The Veteran appealed 
the denial to the United States Court of Appeals for 
Veterans Claims (Court), which granted a joint motion for 
remand in November 2012.  Other issues denied by the Board 
were not appealed to the Court and thus are no longer on 
appeal.  The case has been returned to the Board for further 
development and adjudication.

In the joint motion, the parties to the appeal agreed that 
the development of this matter was inadequate for the 
purposes of compliance with VA's duty to assist under 38 
U.S.C 5103A.  First, it was noted that reasonable efforts 
had not been made to confirm the Veteran's claimed stressor 
of having gone overboard (or in other statements being 
thrown against a rail and nearly going overboard) during a 
severe storm while serving on the U.S.S. Neosho in the 
Mediterranean Sea.  It was agreed that any reliance by the 
Board on a UNYSIS Weather report of record was in error 
because it did not contain any weather reports for the 
Mediterranean Sea.  Additionally it was noted that the 
Veteran did not claim that a hurricane or tropical storm 
affected his ship, only a violent storm.  (The report had 
only addressed data for hurricanes and tropical storms.)  

Thus, corrective action must be undertaken to broaden the 
search for evidence of a storm in the Mediterranean that 
would support the Veteran's claimed stressor.  Although the 
Veteran has indicated that he was not certain which month in 
1971 the storm took place, he did suggest that it was around 
July or August 1971.  See, e.g., July 2009 notice of 
disagreement.  The Veteran's attorney, in a July 2013 brief 
has argued for broadening the dates of the search to 
encompass the entire time he served aboard the U.S.S. Neosho 
in the Mediterranean Sea--between April and October 1971. 

Next, the joint motion points out that the June 2011 VA 
examination, upon which the denial of service connection was 
in part based, had failed to adequately address whether in-
service complaints of "nerves" on December 7, 1970 was as 
likely as not a manifestation of in-service onset of any 
current psychiatric disability.  While the joint motion 
determined that an addendum to this June 2011 examination to 
address this issue would suffice, the Veteran's attorney 
argued that re-examination is required to adequately address 
this issue.  

The Veteran's attorney has also suggested that additional 
records in VA's custody should be obtained, to include VA 
treatment records and VA records of continued treatment for 
psychiatric problems.  Given the need for remand of this 
matter for further development, an attempt should be made to 
obtain the SSA records as well as additional VA treatment 
records.  In view of this, the Board finds that another 
examination should be scheduled to fully address all the 
pertinent evidence and ascertain the current nature and 
etiology of any current psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  Attempt to corroborate the occurrence 
of storms in the Mediterranean Sea between 
April 1 and October 31, 1971.  The sources 
should not include the 1971 Annual 
Hurricane/Tropical Data for 
Atlantic/Caribbean Report submitted by 
UNYSIS as this has been deemed inadequate 
for the purpose of obtaining information 
about storms in the Mediterranean Sea.  
Also, action to corroborate the USS 
Neosho's location relative to any 
identified Mediterranean storms should be 
taken.  Ship records that might show 
events such as a man overboard should be 
sought.  All records and/or responses 
received should be associated with the 
claims file.  

The Veteran should be contacted and asked 
to provide any additional information that 
might help corroborate his story.  He 
should be specifically asked details of 
what happened--how long he was in the sea 
after being swept overboard during the 
storm, how he was rescued, etc.  Any 
information provided by the Veteran should 
be further investigated as required to 
verify these events.

2.  Request from SSA a copy of any 
disability determinations concerning the 
Veteran, as well as copies of all medical 
records underlying any such determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.  After obtaining the appropriate 
release of information forms where 
necessary, procure any records of 
outstanding treatment with respect to the 
Veteran's claimed psychiatric disorder 
that the Veteran has recently received 
from January 2012 to the present.  Include 
records from the Lexington, Kentucky VA 
medical center.  All records and/or 
responses received should be associated 
with the claims file.  

4.  Provide the Veteran with another VA 
psychiatric examination to determine the 
nature and onset of each diagnosed 
psychiatric disorders.  All pertinent 
symptomatology and findings must be 
reported in detail. All indicated tests 
and studies must be performed.  
Psychological testing should be done to 
help determine whether the Veteran suffers 
from PTSD.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed and 
address the following:

(a)  The examiner is asked to express 
an opinion as to whether the Veteran 
meets the DSM-IV criteria for PTSD. If 
the examiner finds that the Veteran 
does, in fact, meet the criteria for a 
diagnosis of PTSD, he or she should 
identify the specific stressor(s) 
underlying the diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the 
examiner must address the relationship 
between any diagnosed PTSD and whether 
his symptoms are related to any 
identified and corroborated stressor.  
Specific consideration should include 
events surrounding the Mediterranean 
storm and the Veteran's report of 
having felt guilty for his 
participation in war.  

(b)  The examiner should address all 
current psychiatric complaints and the 
evidence from the Veteran's service 
treatment and personnel records, 
including the record showing treatment 
for "nerves" on December 7, 1970, as 
well as the service personnel records 
showing the Veteran had behavioral 
problems, evidenced by multiple 
disciplinary actions for various 
infractions.  The examiner should 
address whether such treatment for 
"nerves" and evidence of behavior 
problems could be evidence of the 
onset of a current psychiatric 
disorder.  If a non-PTSD psychiatric 
diagnosis is provided, the examiner 
must provide an opinion regarding 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
psychiatric disability is related to 
active military service.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  The medical reasons 
for accepting or rejecting the Veteran's 
version of events and any statements of 
continuity of symptoms since service 
should be set forth in detail.  

If an opinion cannot be provided without 
resort to speculation, the examiner must 
provide supporting rationale for that 
statement.  It is imperative that the 
examiner offer a detailed analysis for all 
conclusions and opinions reached supported 
by specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions.  

5.  After completing the development 
requested above, readjudicate the claim 
for service connection for a psychiatric 
disorder.  If a benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2012).

